Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kim et al. (US Pub No. 2018/0341293 A1 and Kim hereinafter)
Regarding Claim 1, Kim discloses (figs. 1-8 and annotated fig. 8 below) an information display device attachable to a structure, the information display device comprising: a plate-shaped body (31) that is configured to be a part of the structure, the plate-shaped body having: (i) a first attaching surface which is on a front side of the plate shaped body in a thickness direction of the plate-shaped body, and (ii) a second attaching surface which is on a back side of the plate-shaped body in the thickness direction of the plate-shaped body such that the second attaching surface is opposite to 

    PNG
    media_image1.png
    847
    772
    media_image1.png
    Greyscale

 a surface member (cover window, 15, fig. 4) that is disposed on a display surface side of the display panel to cover the display panel and through which only the information displayed on the display surface of the display panel becomes visible when the display panel is turned on, wherein a back side of the display surface of the display panel faces the first attaching surface and the second attaching surface.
Regarding Claim 2, Kim discloses (figs. 1-8 and annotated fig. 8 below) the information display device of Claim 1, wherein the display surface of the display panel has a first display surface and a second display surface opposite to the first display surface with a curved portion interposed there between, the first display surface covers the first attaching surface, the second display surface covers the second attaching surface, and the curved portion covers the side portion (see annotated fig. 8 above).
Regarding Claim 3, Kim discloses (figs. 1-8 and annotated fig. 8 above) the information display device of Claim 1, wherein the first attaching surface, the second attaching surface, and the side portion  are configured to be at positions depressed (low down) from other parts of the structure, and wherein the display panel has a thickness such that the display surface is configured to be flush with an outer surface of the other parts of the structure or  not to protrude from the outer surface of the other parts of the structure.
Regarding Claim 4, Kim discloses (figs. 1-8 and annotated fig. 8 above) the information display device of Claim 3, further comprising: a transparent (14, light reflective reducer) or translucent member disposed between the display panel and the surface member to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al in view of Lee et al (US 2016/0111028 A1 and Lee hereinafter)
Regarding claim 5, Kim discloses the information display device of Claim 1. Kim does not explicitly disclose wherein the structure is a wall, a door of a container, or a seat disposed in a movable object and the information display device is configured to be at a position visible from a passenger or a crew of the movable object. However, Lee teaches (figs. 21A-C, [0001]) wherein the structure is a wall, a door of a container, or a seat disposed in a movable object and the information display device is  configured to be at a position visible from a passenger or a crew of the movable object. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wherein the structure is a wall of Lee to the 
Regarding claim 7, Kim discloses the information display device of Claim 2. Kim does not explicitly disclose wherein the first display surface of the display panel and the second display surface of the display panel can display different information. However, Lee teaches (figs. 5-7) wherein the first display surface (150) and the second display surface (160) of the display panel can display different information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine two different images of the first/second display device of Lee to the information device of Kim in order to provide an auxiliary display for display of different functions.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al in view of Jin et al (US Pub No. 2019/0004569 A1 and Jin hereinafter)
Regarding claim 6, Kim discloses the information display device of Claim 1. Kim does not explicitly disclose wherein the surface member has a surface area larger than the display panel. However, Jin teaches wherein the surface member has a surface area 
    PNG
    media_image2.png
    394
    520
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine t wherein the surface member has a surface area larger than the display panel of Jin to the information device of Kim in order to entirely protect the flexible display panel from external shock or scratches and may function as a support unit that maintains the curved shape of the flexible display panel.

Response to Arguments
Applicant’s arguments with respect to claim 1-7 have been considered but are moot because the new ground of rejection does not rely on the Kim reference applied in the 
The statutory double patenting rejection has been withdrawn due to amendment submitted on 06/25/2021 (see remarks pages 8-9).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602.  The examiner can normally be reached on M-F: 8 AM - 4:30 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841